DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the restriction requirement filed on 5/31/2022.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 18-20 with newly submitted claims 21-37, in the reply filed on 8/1/2022 is acknowledged.
The non-claims 1-17 are cancelled hereby filed on 5/31/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --SEMICONDUCTOR SUBSTRATE HAVING MAGNETIC CORE INDUCTOR--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 27 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 20: The phrase “further comprising at least one magnetic core in the form of a trench disposed around the stacked spiral inductor coil” as recited in lines 1 and 2 renders the claim vague and indefinite. It is unclear as to how the one trench can be formed around the stacked spiral inductor coil. 
	Re. claim 27: The phrase “one or more magnetic cores vias disposed around the stacked spiral inductor coil” as recited in lines 6 and 7 renders the claim vague and indefinite. It is unclear as to how the one magnetic core via can be formed around the stacked spiral inductor coil. 
	Re. claim 34: The phrase “one or more magnetic cores vias disposed around the stacked spiral inductor coil” as recited in lines 6 and 7 renders the claim vague and indefinite. It is unclear as to how the one magnetic core via can be formed around the stacked spiral inductor coil. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 25, 27 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (PGPub 2013/0234820 A1).
	Yoo et al. teach an electrical device, comprising: a plurality of polymer layers (20, as shown in Fig. 1, paragraph [0047]) disposed atop a substrate base (10, as shown in Fig. 1, paragraph [0041]-[0043]); a stacked spiral inductor coil (21a-23a, as shown in Fig. 1, paragraph [0045]) disposed within the plurality of polymer layers; and at least one magnetic core (20a, as shown in Fig. 1, paragraph [0051]) disposed through the plurality of polymer layers and within a central region defined by the stacked spiral inductor coil.
	Re. claim 25, 33: The plurality of polymer layers includes a polyimide (PI) layer (paragraph [0047]).
	Re. claim 27: One or more magnetic cores vias (20a) are disposed around inside of the stacked spiral inductor coil as shown in Fig. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al.
	Yoo et al. teach all limitations as set forth above including a material of the substrate base made of aluminum oxide, aluminum nitride, ferrite or a mixture (paragraph [0043]). At the time of the effective filing date of the claimed invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the material of the substrate base as recited in the claimed invention because Applicant has not disclosed that the material of the substrate base as recited in the claimed invention provides an advantage, is used for a particular purpose, or solves a stated problem. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable rangers involves only routine skill in the art. MPEP 2144.04 (il-A). The applicant has not disclosed any criticality for the claimed limitations. Therefore, it would have been an obvious matter of design choice to modify the material of the substrate base of Yoo et al. to obtain the invention as specified in claims 21 and 29.

Claims 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al.  as applied to claim 18 above, and further in view of Stephanou et al. (PGPub 2015/0035638 A1).
	Yoo et al. teach all limitations as set forth above, but silent a material of the at least one magnetic core as recited in the claimed invention. Stephanou et al. teach an electrical device by integrating a coil with a magnetic core, which is made of Cobalt (Co), Iron (Fe), Tantalum (Ta), Zirconium (Zr), Nickel (Ni), Cobalt Iron (CoFe), Cobalt Tantalum Zirconium (CoTaZr), Nickel Iron (NiFe), or a combination thereof (paragraph [0047]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify the material of the at least one magnetic core of Yoo et al. by a material of the magnetic core as taught by Stephanou et al. in order to provide a high relative magnetic permeability and to increase an inductance density.

Claims 19, 20, 23, 24, 26, 28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al.  as applied to claim 18 above, and further in view of Kim et al. (PGPub 201280056705 A1).
	Yoo et al. teach all limitations as set forth above, but silent a plurality of magnetic cores as the at least one magnetic core (in the form of either via ,as per claim 19. or trench, as per claim 20) disposed through the plurality of polymer layers and within the central region defined by the stacked spiral inductor coil (as per claim 23). Kim et al. teach a layered inductor having a stacked spiral inductor coil (110-180, as shown in Figs 2 and 3, paragraphs [0046] and [0061]) disposed within a plurality of non-magnetic layers (10-80, as shown in Figs. 3 and 5A, paragraphs [0047] and [0056]), and a plurality of magnetic cores (101, as shown in Figs. 4A-4C, paragraph [0062]) disposed through the plurality of non-magnetic layers and within a central region defined by the stacked spiral inductor coil. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify the at least one magnetic core of Yoo et al. by a plurality of magnetic cores as taught by Kim et al. in order to provide a magnetic flux induced by the coil concentrated at the central portion of the coil.
	Re. claims 24 and 32: Kim et al. also teach that the plurality of magnetic cores are four magnetic cores as shown in Fig. 4A.
	Re. claims 26 and 28: Kim et al. also teach that he at least one magnetic core disposed through the plurality of polymer layers has a high aspect ratio as shown in Fig. 2.

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. in view of Kim et al. (PGPub 201280056705 A1).
	Yoo et al. teach an electrical device, comprising: a plurality of polymer layers (20, as shown in Fig. 1, paragraph [0047]) disposed atop a substrate base (10, as shown in Fig. 1, paragraph [0041]-[0043]); a stacked spiral inductor coil (21a-23a, as shown in Fig. 1, paragraph [0045]) disposed within the plurality of polymer layers; and at least one magnetic core (20a, as shown in Fig. 1, paragraph [0051]) disposed through the plurality of polymer layers and within a central region defined by the stacked spiral inductor coil.
	However, Yoo et al. silent a plurality of magnetic cores as the at least one magnetic core disposed through the plurality of polymer layers and within the central region defined by the stacked spiral inductor coil and one or more magnetic cores vias disposed around the stacked spiral inductor coil. Kim et al. teach a layered inductor having a stacked spiral inductor coil (110-180, as shown in Figs 2 and 3, paragraphs [0046] and [0061]) disposed within a plurality of non-magnetic layers (10-80, as shown in Figs. 3 and 5A, paragraphs [0047] and [0056]), and a plurality of magnetic cores (101 101, as shown in Fig. 4A, paragraph [0062], or 301, as shown in Fig. 4B, paragraph [0066]) disposed through the plurality of non-magnetic layers and within a central region defined by the stacked spiral inductor coil and disposed around the stacked spiral inductor coil, and one or more magnetic cores vias (304a, as shown in Fig. 4B, paragraph [0066]) disposed around the stacked spiral inductor coll. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify the at least one magnetic core of Yoo et al. by a plurality of magnetic cores as taught by Kim et al. in order to provide a magnetic flux induced by the coil concentrated at the central portion of the coil.
	Re. claim 35: Kim et al. also teach that he at least one magnetic core disposed through the plurality of polymer layers has a high aspect ratio as shown in Fig. 2.
	Re. claim 36: Yoo et al. teach all limitations as set forth above including a material of the substrate base made of aluminum oxide, aluminum nitride, ferrite or a mixture (paragraph [0043]). At the time of the effective filing date of the claimed invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the material of the substrate base as recited in the claimed invention because Applicant has not disclosed that the material of the substrate base as recited in the claimed invention provides an advantage, is used for a particular purpose, or solves a stated problem. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable rangers involves only routine skill in the art. MPEP 2144.04 (il-A). The applicant has not disclosed any criticality for the claimed limitations. Therefore, it would have been an obvious matter of design choice to modify the material of the substrate base of Yoo et al. to obtain the invention as specified in claim 36.
		Also, Yoo et al. teach the plurality of polymer layers includes a polyimide (PI) layer (paragraph [0047]).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. in view of Kim et al., as applied to claim 34 above, and further in view of Stephanou et al. (PGPub 2015/0035638 A1).
	Yoo et al., modified by Kim et al., teach all limitations as set forth above, but silent a material of the at least one magnetic core as recited in the claimed invention. Stephanou et al. teach an electrical device by integrating a coil with a magnetic core, which is made of Cobalt (Co), Iron (Fe), Tantalum (Ta), Zirconium (Zr), Nickel (Ni), Cobalt Iron (CoFe), Cobalt Tantalum Zirconium (CoTaZr), Nickel Iron (NiFe), or a combination thereof (paragraph [0047]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify the material of the at least one magnetic core of Yoo et al., modified by Kim et al., by a material of the magnetic core as taught by Stephanou et al. in order to provide a high relative magnetic permeability and to increase an inductance density.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729